DETAILED ACTION
Summary
This is the first action on the merits for application 16/336,781 filed March 26, 2019.
This is the 371 national stage filing for international application PCT/FR2017/052616 filed September 27, 2017, which also claims priority to French document 1659368 filed September 29, 2016.
A preliminary amendment, filed concurrent with initial filing, amended claims 1-14.
Claims 1-14 are pending and are considered on the merits herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al (US PG PUB 2010/0006141), in view of KATAOKA et al (US Patent 6,320,115).  OSTI (Investigation of Test Methods, Material Properties, and Processes for Solar Cell Encapsulants. Encapsulation Task of the Low-Cost Silicon Solar Array Project. Thirteenth Quarterly Progress Report, May 12, 1979-August 12, 1979 (Technical Report) | OSTI.GOV, 1 Jan. 1980, www.osti.gov/servlets/purl/5579296) is cited as evidence herein.
Regarding claims 1 and 12, OIKAWA et al teaches a photovoltaic panel (figure 10) comprising: 
a translucent front layer (192),
a layer of fiberglass fabric pre-impregnated with epoxy resin (170, comprised of fiberglass fabric 172 within an epoxy layer 174 as taught in paragraphs 10 and 53), 
a layer of photovoltaic cells (110), 
a layer of fiberglass fabric pre-impregnated with epoxy resin (160, comprised of fiberglass fabric 162 within an epoxy layer 164 as taught in paragraphs 10 and 53), and
a back layer (191).
OIKAWA et al further discloses, in paragraphs 126-129, the use of heating steps or baking the plurality of layers.

OIKAWA et al fails to address the use of an additional dry fiberglass layer.

KATAOKA et al teaches an encapsulated solar cell device 400/800 in figures 4 and 9, just as in OIKAWA et al.  KATAOKA et al further discloses the use of a CRANE GLASS 230 non-woven fiberglass member (c. 19, l. 20-44) 402/804 that facilitates the release of air present in the resin materials during heating and increases weatherability without loss of light impingement in th paragraph of page 2213, which is interpreted to read on dry fabric material. 

At the time of filing, it would have been obvious to add the non-impregnated fiberglass member, as in KATAOKA et al, to the stack of OIKAWA et al so as to enable the release of gas during stack heating but also to increase the weather ability of the device itself.

Regarding claim 2, OIKAWA et al shows the same stack as in the claimed language excepting the presence of the dry fiberglass material between the front layer or back layers and impregnated fiberglass fabric.  KATAOKA et al shows the use of the dry fabric 804 on either side of resin materials (as in top or bottom sides, as in the relationships between 903/804 or 802/804).  It would have been obvious to place a dry fiberglass layer, as in KATAOKA et al, on either side of a resin layer, so as to enable the desired degassing.  This would make clear the use of a dry fiberglass layer on the exterior of the pre-impregnated resin layers, as in the instant application.  Moreover, based on the extensive use of the fiberglass layers in KATAOKA et al it would have been well within the capability of one of ordinary skill to place the dry fiberglass woven layers at any portion of the front or back sides of the solar cell in contact with resin materials, rendering the placement of the claimed dry fiberglass layers obvious.

Regarding claims 3-5 and 8, while OIKAWA et al simply discloses the use of general heated assembly, KATAOKA et al teaches the use of a laminated body.  Column 15, lines 3-27 details the use of a vacuum environment for the stack 704 (wherein a stack is taught to include the front layer 903 in c. 19, l. 13-15).  Figure 7a and c. 15, l. 28-32 teaches the placement of the stack on a flat support 701 during lamination, which includes heating.  Column 15, lines 33-41 teaches the 

Regarding claim 11, column 19, lines 40-44 of KATAOKA et al teaches the use of aluminum foil sandwiching for the back layer, rendering an opaque back layer.

Regarding claims 13 and 14, OIKAWA et al teaches the use of a polymer front or back layer (191/192) in paragraph 122.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al, as applied to claim 1 above, and further in view of XIA et al (US PG PUB 2010/0300533). OSTI is cited as evidence.
 Regarding claim 6, while KATAOKA et al teaches the use of dry fabric for enabling degassing, which obviously requires the need for the gas to escape the sides from the layer, KATAOKA et al is silent to the sizing of the dry fiberglass layer.  Moreover, modified OIKAWA et al is silent to the dry fabric with a dimension greater than that of the cells while utilizing a trimming of the panel.

XIA et al teaches a method of making and laminating a solar cell, just as in modified OIKAWA et al, as discussed in the abstract.  XIA et al teaches the use of a fabric layer (fiberglass mat, paragraphs 33, 92) disposed proximate the polymeric materials to allow an exit path for air and gases during the lamination process (paragraph 92).  Paragraph 93 discloses the use of excess mat (interpreted to read on a larger dimension than the solar cells) then trimmed subsequent to lamination to allow for “better off gassing and without alignment steps”.

.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al, as applied to claim 1 above, and further in view of YOSHIDA (US PG PUB 2013/0192740).  OSTI is cited as evidence.
Regarding claim 7, while OIKAWA et al and KATAOKA et al discuss heat-treating and pressing (interpreted to be equivalent to laminating, OIKAWA et al) or laminating (KATAOKA et al) the stack of components, modified OIKAWA et al is silent to the use of multiple ramping heating steps and a cooling third step.

YOSHIDA discloses a laminate processing method for solar cells, just as in modified OIKAWA et al, in the abstract.  YOSHIDA teaches the lamination of a stack of solar cells and protective films by heating the films to a first temperature (paragraph 38), then a higher temperature (second temperature, paragraph 39) then cooled to a lower temperature (paragraph 40).  Figure 6 shows the progression of baking temperatures.  The amount of time held at each temperature is predetermined based on the conditions within the processing unit, as described in the above-cited paragraphs.  This use of this gradual heating process with multiple target temperatures inhibits wrinkles, as disclosed in paragraph 29.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the lamination process of YOSHIDA for the module of modified OIKAWA et al so as to enable laminated solar cell formation, which inhibits wrinkles.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al, as applied to claim 1 above, and further in view of MEYER et al (US PG PUB 2013/0062956).  OSTI is cited as evidence.
Regarding claim 9, while OIKAWA et al and KATAOKA et al teach the series connection of an array of cells in paragraph 15 and c. 10, l. 40-45 respectively, modified OIKAWA et al fails teach the use of the connection of rows of series connective cells and the use of field-effect transistors within the panel.

MEYER et al teaches the connection of series of cells, in the abstract, just as in modified OIKAWA et al.  The connection of series of cells enables an array formation as shown in figure 2A.  Paragraphs 89-91 detail the use of FET devices within a power conversion kit that enable conversion of the power generated by the cells to power usable in transmission.

At the time of invention, it would have been obvious to organize the series connections of modified OIKAWA et al in an array as in MEYER et al to generate more power.  Moreover, the use of a FET device within the cells allows for conversion of the generated power to useable power within the device itself.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al and MEYER et al, as applied to claim 9 above, and further in view of PRETORIUS et al (US PG PUB 2014/0000683).  OSTI is cited as evidence.
Regarding claim 10, while OIKAWA et al shows the use of connectors 182/180/184 in figures 5A, 5B and 8 to allow connection from bus lines in the cell stack, coming out of the stack, modified OIKAWA et al fails to address the use of silicon-filled packages capping the connectors.



At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the silicone packaging of PRETORIUS et al, to cover the external electrical connectors of modified OIKAWA et al, so as to provide protection of the electrical connector from the elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        03/10/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        3/11/2021